              Case 2:19-cr-00119-JAM Document 47 Filed 10/08/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   AMY S. HITCHCOCK
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00119-JAM

12                                Plaintiff,            UNITED STATES’ UNOPPOSED MOTION TO
                                                        DISMISS THE INDICTMENT WITHOUT
13                         v.                           PREJUDICE

14   JOHN MAASEN,

15                               Defendant.

16

17          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States of America,

18 by and through its undersigned attorney, hereby files this unopposed motion and proposed order to

19 dismiss the pending Indictment against defendant John Maasen in the above-captioned matter.

20          Maasen was indicted on July 18, 2019 on one count of receipt of child pornography in violation

21 of 18 U.S.C. § 2252(a)(2). ECF 1 (“Indictment”).

22          On June 2, 2020, the parties entered a plea agreement. ECF 28 (“Plea Agreement”). Pursuant to

23 the plea agreement, Maasen agreed to plead guilty to a Superseding Information charging one count of

24 possession of child pornography in violation of 18 U.S.C. § 2252(a)(4). Plea Agreement at Section II.A.

25 Maasen agreed to waive indictment with respect to the charge in the Superseding Information. Pursuant

26 to the plea agreement, the government agreed to dismiss without prejudice the counts in the pending

27 indictment. Plea Agreement at Section III.A. The government further agreed not to reinstate any

28 dismissed count except if the plea agreement is voided. Plea Agreement at Section III.A.


      MOTION TO DISMISS                                 1
      UNITED STATES V. JOHN MAASEN, 2:19-CR-00119 JAM
              Case 2:19-cr-00119-JAM Document 47 Filed 10/08/20 Page 2 of 2

 1          On June 2, 2020, Maasen was charged by Superseding Information with one count of possession

 2 of child pornography in violation of 18 U.S.C. § 2252(a)(4). ECF 24.

 3          On June 9, 2020, Maasen was arraigned on the Superseding Information, waived indictment, and

 4 entered a guilty plea to the sole count in the Superseding Information. ECF 29.

 5          The judgment and sentencing in this matter was held on September 29, 2020. Maasen was

 6 sentenced to 120 months imprisonment.

 7          Pursuant to the plea agreement, the government hereby moves to dismiss the Indictment.

 8

 9    Dated: September 29, 2020                               MCGREGOR W. SCOTT
                                                              United States Attorney
10

11                                                      By: /s/ SHEA J. KENNY
                                                            SHEA J. KENNY
12                                                          Assistant United States Attorney
13

14
                                           FINDINGS AND ORDER
15
            For the reasons set forth in the United States’ Unopposed Motion to Dismiss Indictment, the
16
     United States’ motion is GRANTED this 7th day of October, 2020. The pending Indictment against
17
     John Maasen in case number 2:19-CR-00119 JAM is dismissed without prejudice.
18

19

20    DATED: October 7, 2020                        /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
21                                                  UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28


      MOTION TO DISMISS                                   2
      UNITED STATES V. JOHN MAASEN, 2:19-CR-00119 JAM
